EXHIBIT
   1
EXHIBIT
   2
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 1 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 2 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 3 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 4 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 5 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 6 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 7 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 8 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 9 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 10 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 11 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 12 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 13 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 14 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 15 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 16 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 17 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 18 of 19
Case 1:08-cv-11785-NMG Document 40-7 Filed 11/10/08 Page 19 of 19
EXHIBIT
   3
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 1 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 2 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 3 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 4 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 5 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 6 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 7 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 8 of 9
Case 1:08-cv-11785-NMG Document 40 Filed 11/10/08 Page 9 of 9
EXHIBIT
   4
Case 3:13-cv-00572-AVC Document 51-2 Filed 09/04/13 Page 2 of 6
Case 3:13-cv-00572-AVC Document 51-2 Filed 09/04/13 Page 3 of 6
Case 3:13-cv-00572-AVC Document 51-2 Filed 09/04/13 Page 4 of 6
Case 3:13-cv-00572-AVC Document 51-2 Filed 09/04/13 Page 5 of 6
Case 3:13-cv-00572-AVC Document 51-2 Filed 09/04/13 Page 6 of 6
EXHIBIT
   5
EXHIBIT
   6
EXHIBIT
   7
EXHIBIT
   8
                                                             [Page 1]



       UNITED STATES DISTRICT COURT

       SOUTHERN DISTRICT OF NEW YORK

       CASE NO. 11-1590-LTS-HBP



        UNIVERSITAS EDUCATION, LLC

                   Plaintiff,



                   VS.



        NOVA GROUP, INC., as trustee,

        sponsor and fiduciary of the

        CHARTER OAK TRUST WELFARE

        BENEFIT PLAN,

                   Defendant.



                   April 17, 2013

                   10:00 a.m.

                   DEPOSITION OF DANIEL E. CARPENTER




        REPORTED BY:

        MARY G. VAN DINA, Certified Court Reporter,

        Certified LiveNote Reporter.



877-479-2484            U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
                                                            [Page 2]
  1

  2     April 17, 2013

  3     10:00 a.m.

  4

  5                  Deposition of DANIEL E. CARPENTER,

  6     taken by Plaintiffs, pursuant to subpoena, at the

  7     offices of LOEB & LOEB, LLP, 345 Park Avenue, New

  8     York, New York, before MARY G. VAN DINA, a

  9     Certified Shorthand Reporter and Notary Public

 10     within and for the State of New York.

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




877-479-2484           U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
                                                              [Page 13]
  1                      Daniel Carpenter 4/17/13

  2    it to.

  3              Q.   To whom have you rented the property?

  4              A.   A number of employees of USB Group, as

  5    well as Benistar.

  6              Q.   Why was an LLC formed to take

  7    ownership of the property?

  8              A.   All of -- anything that I invested in

  9    is either held in an LLC or it's held in a trust,

 10    you know, for either estate planning purposes or

 11    protection, you know, asset protection, you know,

 12    type purposes, so that if something happens on

 13    one property, people can only sue that property

 14    and they cannot sue other properties that are

 15    owned by different trusts or different LLCs.

 16              Q.   Is part of your motivation also to

 17    avoid being sued personally?

 18              A.   I've been constantly sued since about

 19    January 6th of 2001, so I've been under a

 20    constant siege of lawsuits since early January of

 21    2001.

 22                   MR. SIANO:   May I have a moment,

 23            please?

 24                   MS. COLBATH:   Sure.

 25                   (Off-the-record discussion.)



877-479-2484              U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
                                                           [Page 14]
  1                   Daniel Carpenter 4/17/13

  2     BY MS. COLBATH:

  3            Q.   What is the significance, if any, to

  4    the January 26, 2001 date that you referenced in

  5    your last answer?

  6            A.   The company that I work for invested

  7    money for Section 1031 tax-free exchanges, and I

  8    lost a little over $8 million in the great stock

  9    market fall of December of 2000, and shortly

 10    thereafter, in January of 2001, there were a

 11    number of lawsuits that started against the

 12    company and me personally and that litigation is

 13    still going on today in Boston.

 14            Q.   Is that company you're referring to

 15    Benistar Property Exchange?

 16            A.   It's now called Boston Property

 17    Exchange, but at that time it was Benistar

 18    Property Exchange, but it's now Boston Property

 19    Exchange, but at the time it was Benistar

 20    Property Exchange Trust Company, but the name has

 21    been changed to Boston Property Exchange.

 22            Q.   Who were the shareholders of Caroline

 23    Financial Group, Inc.?

 24            A.   I don't know.

 25            Q.   Who would know?



877-479-2484           U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
                                                            [Page 23]
  1                   Daniel Carpenter 4/17/13

  2    documents.

  3                 MR. SIANO:   Just a minute.

  4                 (Off-the-record discussion.)

  5     BY MS. COLBATH:

  6            Q.   And when you say you've signed over

  7    200 documents like this, your reference is to

  8    Moonstone 2.

  9                 Are you talking about over 200

 10    documents like this at TD Banknorth?

 11            A.   No, no, at various banks, at various

 12    banks.

 13            Q.   Do I understand you to be saying that

 14    you've opened up over 200 bank accounts over the

 15    last few years?

 16            A.   Easily.

 17            Q.   And other than opening bank accounts

 18    at TD Banknorth, what other banks have you opened

 19    bank accounts at?

 20            A.   Well, what time period are you looking

 21    at, from --

 22            Q.   The time period that you referenced

 23    when you said you had opened up over 200 bank

 24    accounts.

 25            A.   Okay.   Well, you know, there are at



877-479-2484           U.S. LEGAL SUPPORT, INC.    www.uslegalsupport.com
                                                              [Page 26]
  1                   Daniel Carpenter 4/17/13

  2     BY MS. COLBATH:

  3            Q.   Where do you currently maintain bank

  4    accounts for the businesses that you are involved

  5    in?

  6            A.   I personally don't have any bank

  7    accounts right now.

  8            Q.   Where do the businesses that you're

  9    involved in maintain accounts currently?

 10            A.   I would say most of the business that

 11    I am actively involved with -- and none of the

 12    businesses that I'm involved with are sham

 13    companies, so I would say that most of them are

 14    at Peoples.

 15            Q.   Have you ever been involved in setting

 16    up a bank account outside the United States?

 17            A.   In the past ten years?      What time

 18    frame?

 19            Q.   The past 20 years.

 20            A.   The past 20 years.     Not in the past 20

 21    years.

 22            Q.   Have you asked anyone else on your

 23    behalf to set up an account outside the United

 24    States in the past 20 years?

 25            A.   No.



877-479-2484              U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
EXHIBIT
   9
EXHIBIT
  10
